Name: Commission Regulation (EEC) No 1208/87 of 30 April 1987 amending Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  information technology and data processing;  plant product;  farming systems
 Date Published: nan

 No L 115/26 Official Journal of the European Communities 1 . 5 . 87 COMMISSION REGULATION (EEC) No 1208/87 of 30 April 1987 amending Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), as amended by Regulation (EEC) No 1071 /77 (2), and in particular Article 2 (4) thereof, Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 1799/76 (3) as last amended by Regulation (EEC) No 2888/86 (4), provides that growers of seed flax shall submit their crop declarations by 31 December each year ; whereas, for reasons of administrative convenience, 15 December would be a more appropriate deadline ; Whereas Article 17 ( 1 ) of Regulation (EEC) No 1799/76 provides that producer Member States shall before 31 December each year inform the Commission of the areas of flax harvested ; whereas maintaining that deadline would allow insufficient time for producer Member States to assemble the information from growers' crop declara ­ tions ; whereas Article 17 ( 1 ) of Regulation (EEC) No 1799/76 should be amended in consequence ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1799/76 is hereby amended as follows : 1 . Article 9 ( 1 ) is replaced by the following : 'Every grower of seed flax shall, by 1 5 December each year, submit a crop declaration.' 2 . In Article 17 ( 1 ), '31 December' is replaced by ' 15 February'. Article 2 This Regulation shall enter into force on 1 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 6 /, 13 . Ã ³ . 17 /b, p. rt . (2) OJ No L 129, 25. 5 . 1977, p . 7. (3) OJ No L 201 , 27 . 7 . 1976, p . 14. (&lt; OJ No L 267, 19 . 9 . 1986, p . 12.